Title: To Thomas Jefferson from Richard Rush, 13 June 1824
From: Rush, Richard
To: Jefferson, Thomas


                        Dear sir,
                        
                            London
                            June 13. 1824
                        
                    I received two days ago by Mr Gilmer your highly interesting favor of April the 26th respecting the University of Virginia, and lose no time in saying how happy I shall be in paying every attention to it. It merits, indeed, under all views, my very best attention. The great publick results that hang upon the well-being of this University, bind me as a citizen of our country to look anxiously upon Mr Gilmer’s mission, striving to impart to its objects all the aid that I can. My only fear is, that whilst my desire to be of service on the occasion could not be overrated, my ability has been. The task of selecting able and proper professors in this country, you have described, in all its extent of difficulty, and it shall  be my care to see that those to whom I apply for assistance to Mr Gilmer, are imbued with the sentiments contained in your letter on this head. It is only by resting upon their comprehensive and judicious guidance that full success can be attained.Amongst the names yet occurring to me as upon the whole best qualified, from their characters and position in society here, to put Mr Gilmer in the right path, are those of Mr Brougham and Sir James Macintosh. To these, and perhaps to one or two others, it is my present intention to apply for letters in his behalf to Oxford, Cambridge and Edinburgh. I shall solicit them with an earnestness justified by the occasion, and ardently hope that they may prove the means of giving him access to the very best sources of information at each of those places. If this can only be secured to him, his own sound discretion, aided by the light of your instructions, must afterwards be the encouraging reliance for good fruits to his mission. He seems to have embarked in it as much ardour as intelligence, and I dare say will make full report to you of the progress of his endeavours and hopes. I shall reiterate the request already made of him, that he will command me at all times, and in every way, in which there can be the slightest chance of my being useful.Renewing the expression of my zealous wishes to be so, I pray you, dear sir, to accept the warm assurances of my highest respect and attachment.
                        Richard Rush.
                    